DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 09/06/2018 (2018-167057)
Information Disclosure Statement
The information Disclosure Statement filed on 10/22/2019 has been considered. An initialized copy of the form 1449 is enclosed within. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 5 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda, (US 20180267170 A1), in View of Takeuchi (US 20210034916 A1.)
As Per Claim 1: Kuroda discloses the following;
An autonomous travel cart travelling autonomously in accordance with a moving route, 
[0028] “A traveling apparatus 1 according to the first embodiment is a traveling apparatus functioning as an autonomous traveling vehicle ...”
0046] “As described above, the traveling apparatus 1 is configured to detect an obstacle … and the like on a traveling route by including the plurality of ultrasonic sensors 30.”
the autonomous travel cart comprising: a laser obstacle detection device obtaining a detection information including an obstacle position by emitting a laser beam, and outputting the detection information; 
[0047] “... A laser sensor applies a laser beam from a light-emitting unit and senses reflected light reflected by a surface of an obstacle with a light-receiving unit, thereby measuring a distance to the obstacle ...”; Paragraph [0048] which also discusses a laser sensor.
an ultrasonic obstacle detection device transmitting an ultrasonic wave and obtaining a distance information from the autonomous travel cart to an obstacle around the autonomous travel cart and outputting the distance information; 
[0061] “If an obstacle 81 is present nearby, an emitted sound wave is reflected by the obstacle 81 and detected by the ultrasonic sensor 30, as shown in FIGS. 5A and 5B. That is, a reflected sound wave is detected in accordance with a distance to the obstacle 81...”
and a control device controlling the autonomous travel cart to travel autonomously based on the detection information from the laser obstacle detection device and the distance information from the ultrasonic obstacle detection device, 
[0052] “… an information processing unit 40 which processes pieces of obstacle information acquired by the ultrasonic sensors 30 and the LIDAR sensor 31, a control unit 50 which controls traveling of the traveling apparatus 1 on the basis of the pieces of obstacle information...”
wherein the control device includes: a detection determiner that determines whether or not the obstacle detected by the ultrasonic obstacle detection device is detected by the laser obstacle detection device based on the detection information from the laser obstacle detection device and the information from the ultrasonic obstacle detection device; 
[0048] “A laser imaging detection and ranging (LIDAR) sensor 31 is provided as a second obstacle detection unit … The LIDAR sensor 31 detects an obstacle…”
[0061] “If an obstacle 81 is present nearby, an emitted sound wave is reflected by the obstacle 81 and detected by the ultrasonic sensor 30... That is, a reflected sound wave is detected in accordance with a distance to the obstacle 81.” Refer to figures 5A and 5B which illustrates the ultrasonic sensor’s ability to detect the distance of an obstacle. 
[0083] “… If the obstacle 86 present within the detection range for the LIDAR sensor 31 is not detected by the LIDAR sensor 31, the presence or absence of an obstacle is determined by giving priority to a detection result from the ultrasonic sensor 30.”
and executing the travel control based on the distance information from the ultrasonic obstacle detection device when the detection determiner determines that the obstacle detected by the ultrasonic obstacle detection device is not detected by the laser obstacle detection device.
0083] “… If the obstacle 86 present within the detection range for the LIDAR sensor 31 is not detected by the LIDAR sensor 31, the presence or absence of an obstacle is determined by giving priority to a detection result from the ultrasonic sensor 30.”
[0084] “… if the LIDAR sensor 31 is determined to have no abnormality in a case where the presence of the obstacle 86 detected by an ultrasonic sensor 30F2 within a detection range 31a for the LIDAR sensor 31 is not detected in the traveling apparatus 201, detection action by the ultrasonic sensor 30F2 is preferentially performed. This allows a sensor successful in detecting an obstacle to complement sensing action by a sensor incapable of detecting the obstacle and implementation of efficient sensing.”
and a travel controller executing a travel control based on the detection information from the laser obstacle detection device when the detection determiner determines that the obstacle detected by the ultrasonic obstacle detection device is detected by the laser obstacle detection device, 
[[0052] “… an information processing unit 40 which processes pieces of obstacle information acquired by the ultrasonic sensors 30 and the LIDAR sensor 31, a control unit 50 which controls traveling of the traveling apparatus 1 on the basis of the pieces of obstacle information...” Thus disclosing using information from the LIDAR sensor and the ultrasonic sensor.
[0048] “A laser imaging detection and ranging (LIDAR) sensor 31 is provided as a second obstacle detection unit … The LIDAR sensor 31 detects an obstacle…”
[0061] “If an obstacle 81 is present nearby, an emitted sound wave is reflected by the obstacle 81 and detected by the ultrasonic sensor 30... That is, a reflected sound wave is detected in accordance with a distance to the obstacle 81.” Refer to figures 5A and 5B which illustrates the ultrasonic sensor’s ability to detect the distance of an obstacle. 
As disclosed above, Kuroda discloses using both a laser sensor and an ultrasonic sensor to control a traveling vehicle, determining which sensor to use in, and if both sensors are detecting the same object. However Kuroda does not explicitly disclose that it determines to use either the laser sensor or the ultrasonic sensor “when the detection determiner determines that the obstacle detected by the ultrasonic obstacle detection device is detected by the laser obstacle detection device”. Therefore, prior to filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Kudara such that, when the laser sensor and the ultrasonic sensor where both functioning and detecting the same object, to use information from both sensor for control. This would provide information from both sensor to the controller rather than discard information from a functioning sensor thereby providing more information about the obstacle to the controller. 
Additionally, while Kuroda discloses determining whether or not an obstacle detected by the ultrasonic sensor is detected by the laser sensor but does not explicitly state that it does so using “distance information” from the ultrasonic sensor. However Takeuchi teaches the following;
a detection determiner that determines whether or not the obstacle detected by a first sensor is detected by the second sensor based on the distance information from the sensors; 
[0074] “… FIG. 7 illustrates an example in which the distance calculation part 72 performs the distance calculation for determining whether an object B1 or B2 detected by a sensor B matches an object A1 detected by the sensor A or neither the objects B1 nor B2 matches the object A1.”
[0055] disclosing comparing a distance to the objects detected by each sensor to see if they are within a threshold distance. 
[0177] disclosing comparing the distances to the objects. If the objects are within a threshold distance the objects are deemed to correspond or match. 
However, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Kuroda to include the specific means of determining whether or not an object detected by a first sensor is detected by the second sensor based on the distance information as taught by Takeuchi in place of the generic teaching of Kuroda; thereby providing a specific means of determine if an objected detected by one sensor is also detected by another. This would also “contribute to realizing a highly reliable association in a short period of time in a system for associating objects with each other by using a plurality of sensors,” (Takeuchi 0018.) 
	
As Per Claim 5: The combination of Kuroda and Takeuchi disclose all of the limitations in claim 1. Kuroda further teaches the following;
wherein the laser obstacle detection device includes a two-dimensional planar obstacle-detection region where a laser beam is scanned, obtains a detection information including an obstacle position in the obstacle-detection region, and outputs the obtained detection information.
[0067] “In the traveling apparatus 1 according to the first embodiment, an obstacle 85 is present within the detection range 30a for the ultrasonic sensor 30F2 of the ultrasonic sensors 30, as shown in FIG. 7. The obstacle 85 is also present within the detection range 31a for the LIDAR sensor 31.”
[0069] “In the information processing unit 40, the obstacle determination unit 42 determines the presence or absence of an obstacle on the basis of a detection result from the LIDAR sensor 31.”
See also Figure 9: 

As Per Claim 6: Kuroda discloses the following;
A method of controlling a travel of an autonomous travel cart travelling autonomously in accordance with a moving route, 
[0028] “A traveling apparatus 1 according to the first embodiment is a traveling apparatus functioning as an autonomous traveling vehicle …” 
[0046] “As described above, the traveling apparatus 1 is configured to detect an obstacle … and the like on a traveling route by including the plurality of ultrasonic sensors 30.”
the method comprising the steps of: obtaining a detection information including an obstacle position by emitting a laser beam by a laser obstacle detection device; 
[0047] “... A laser sensor applies a laser beam from a light-emitting unit and senses reflected light reflected by a surface of an obstacle with a light-receiving unit, thereby measuring a distance to the obstacle ...”; Paragraph [0048] which also discusses a laser sensor.
obtaining a distance information from the autonomous travel cart to an obstacle around the autonomous travel cart by transmitting an ultrasonic wave by an ultrasonic obstacle detection device, 
[0061] “If an obstacle 81 is present nearby, an emitted sound wave is reflected by the obstacle 81 and detected by the ultrasonic sensor 30, as shown in FIGS. 5A and 5B. That is, a reflected sound wave is detected in accordance with a distance to the obstacle 81...”
determining whether or not the obstacle detected by the ultrasonic obstacle detection device is detected by the laser obstacle detection device based on the detection information obtained in the step of obtaining the detection information; 
[0048] “A laser imaging detection and ranging (LIDAR) sensor 31 is provided as a second obstacle detection unit … The LIDAR sensor 31 detects an obstacle…”
[0061] “If an obstacle 81 is present nearby, an emitted sound wave is reflected by the obstacle 81 and detected by the ultrasonic sensor 30... That is, a reflected sound wave is detected in accordance with a distance to the obstacle 81.” Refer to figures 5A and 5B which illustrates the ultrasonic sensor’s ability to detect the distance of an obstacle. 
[0083] “… If the obstacle 86 present within the detection range for the LIDAR sensor 31 is not detected by the LIDAR sensor 31, the presence or absence of an obstacle is determined by giving priority to a detection result from the ultrasonic sensor 30.”
and executing the travel control based on the distance information obtained in the step of obtaining the distance information when it is determined that the obstacle detected by the ultrasonic obstacle detection device is not detected by the laser obstacle detection device in the step of determining whether or not the obstacle detected by the ultrasonic obstacle detection device is detected by the laser obstacle detection, 
[0052] “… an information processing unit 40 which processes pieces of obstacle information acquired by the ultrasonic sensors 30 and the LIDAR sensor 31, a control unit 50 which controls traveling of the traveling apparatus 1 on the basis of the pieces of obstacle information...”
[0084] “… if the LIDAR sensor 31 is determined to have no abnormality in a case where the presence of the obstacle 86 detected by an ultrasonic sensor 30F2 within a detection range 31a for the LIDAR sensor 31 is not detected in the traveling apparatus 201, detection action by the ultrasonic sensor 30F2 is preferentially performed. This allows a sensor successful in detecting an obstacle to complement sensing action by a sensor incapable of detecting the obstacle and implementation of efficient sensing.”         
and executing a travel control based on the detection information obtained in the step of obtaining the detection information 
[0052] “… an information processing unit 40 which processes pieces of obstacle information acquired by the ultrasonic sensors 30 and the LIDAR sensor 31, a control unit 50 which controls traveling of the traveling apparatus 1 on the basis of the pieces of obstacle information...” 
[0048] “A laser imaging detection and ranging (LIDAR) sensor 31 is provided as a second obstacle detection unit … The LIDAR sensor 31 detects an obstacle…”
[0061] “If an obstacle 81 is present nearby, an emitted sound wave is reflected by the obstacle 81 and detected by the ultrasonic sensor 30... That is, a reflected sound wave is detected in accordance with a distance to the obstacle 81.” Refer to figures 5A and 5B which illustrates the ultrasonic sensor’s ability to detect the distance of an obstacle. As disclosed above, Kuroda discloses using both a laser sensor and an ultrasonic sensor to control a traveling vehicle, determining which sensor to use in, and if both sensors are detecting the same object. However Kuroda does not explicitly disclose that it determines to use the laser sensor or the Ultrasonic Sensor when it is “when it is determined that the obstacle detected by the ultrasonic obstacle detection device is detected by the laser obstacle detection device in the step of determining whether or not the obstacle detected by the ultrasonic obstacle detection device is detected by the laser obstacle detection”
However, prior to filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Kudara such that, when the laser sensor and the ultrasonic sensor where both functioning and detecting the same object, to use information from both sensor for control. This would provide information from both sensor to the controller rather than discard information from a functioning sensor thereby providing more information about the obstacle to the controller. 
Kuroda also discloses determining whether or not an obstacle detected by the ultrasonic sensor is detected by the laser sensor but does not explicitly state that it does so using “distance” information from the ultrasonic sensor. However Takeuchi teaches the following;
determining whether or not the obstacle detected by the ultrasonic obstacle detection device is detected by the laser obstacle detection device based on the distance information obtained in the step of obtaining the distance information
[0074] “… FIG. 7 illustrates an example in which the distance calculation part 72 performs the distance calculation for determining whether an object B1 or B2 detected by a sensor B matches an object A1 detected by the sensor A or neither the objects B1 nor B2 matches the object A1.”
[0055] disclosing comparing a distance to the objects detected by each sensor to see if they are within a threshold distance. 
[0077] disclosing comparing the distances to the objects. If the objects are within a threshold distance the objects are deemed to correspond or match. 
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Kuroda to include the specific means of determining whether or not an object detected by a first sensor is detected by the second sensor based on the distance information as taught by Takeuchi in place of the generic teaching of Kuroda; thereby providing a specific means of determine if an objected detected by one sensor is also detected by another. This would also “contribute to realizing a highly reliable association in a short period of time in a system for associating objects with each other by using a plurality of sensors,” (Takeuchi 0018.) 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda, (US 20180267170 A1), in view of Okude (US 20100039224 A1), in View of Takeuchi (US 20210034916 A1.) 
As Per Claim 2: The combination of Kuroda and Takeuchi disclose all of the limitations of claim 1. Kuroda also discloses the following;
wherein the detection determiner includes: a first distance acquisition unit that acquires a first distance from the autonomous travel cart to the obstacle positioned in a moving direction of the autonomous travel cart based on the detection information from the laser obstacle detection device; 
[0048] “A laser imaging detection and ranging (LIDAR) sensor 31 is provided as a second obstacle detection unit in the vicinity of a central portion of the vehicle body front 2F of the chassis 2. The LIDAR sensor 31 detects an obstacle at a long distance through laser application and analyzes a distance to the obstacle and the obstacle.”
a second distance acquisition unit that acquires a second distance from the autonomous travel cart to the obstacle positioned in the moving direction of the autonomous travel cart based on the distance information from the ultrasonic obstacle detection device; 
[0047] “Although the ultrasonic sensor 30 is used as a first obstacle detection unit in the first embodiment ...” and also see paragraph 0061 disclosing the ultrasonic sensor detecting distance to the obstacle. “If an obstacle 81 is present nearby, an emitted sound wave is reflected by the obstacle 81 and detected by the ultrasonic sensor 30... That is, a reflected sound wave is detected in accordance with a distance to the obstacle 81.” Also refer to figures 5A and 5B which illustrates the ultrasonic sensor’s ability to detect the distance of an obstacle. 
the detection determiner determines that the obstacle detected by the ultrasonic obstacle detection device is not detected by the laser obstacle detection device or that the obstacle detected by the ultrasonic obstacle detection device is detected by the laser obstacle detection device. 
[0056] “…The preferential sensor determination unit 53 determines to which one of detection results from the ultrasonic sensors 30 and a detection result from the LIDAR sensor 31 priority is to be given, on the basis of a determination result from the sensor state determination unit 52.”
As cited above Kuroda discloses at a generic and high level, determining if an object is detected by either a laser sensor and/or an ultrasonic sensor by use of sensor detection information, but does not explicitly state the particulars of how that decision is made and therefore does not disclose:
	“a memory device that stores a predetermined subtraction distance”; 
	a first distance determination unit that determines whether or not a calculated distance obtained by subtracting the predetermined subtraction distance from the first distance is greater than the second distance”; 
	that the determination that the obstacle is not detected by the laser obstacle device is determined “when the first distance determination unit determines that the calculated distance is greater than the second distance,”
	that the determination that the obstacle is detected by the laser obstacle detection device is “when the first distance determination unit determines that the calculated distance is equal to or less than the second distance.”  
However, at the time of filing of the invention, it was old and well known to determine if detected objects correspond or match with each other by determining if the sensed distance to each object is within a predetermined stored threshold distance. 
For example, Okude teaches determining if two objects coincide or match based on determining whether the distance to each object is within a threshold distance of each other. 
[0110] “FIG. 15 is a flowchart for explaining a detail of the correspondence determining process. First, the correspondence determining unit 150 compares the position of a person with the position of a portable terminal device (Step S4001).” Specifically, the apparatus compares the position of a first object detected by a first sensor with the position of second object detected by a second sensor and associates the first object with the second object if the distance detected by each sensor is equal to or less than a threshold. 

Additionally, Takeuchi also teaches determining if two detected objects correspond or match based on determining if the difference in the distance between two objects is within a predetermined threshold value. 
[0074] “… FIG. 7 illustrates an example in which the distance calculation part 72 performs the distance calculation for determining whether an object B1 or B2 detected by a sensor B matches an object A1 detected by the sensor A or neither the objects B1 nor B2 matches the object A1.”
[0055] disclosing comparing a distance to the objects detected by each sensor to see if they are within a threshold distance. 
[0177] disclosing comparing the distances to the objects. If the objects are within a threshold distance the objects are deemed to correspond or match. 
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to further modify Kuroda to include a calculation process for determining if the laser and ultrasonic sensor are detecting the same object. Specifically, it would have been obvious to one of ordinary skill in the art to determine whether or not the object detected by the laser sensor was within a predetermined stored threshold distance (a calculated distance obtained by subtracting the predetermined subtraction distance from the first distance) of the distance to the object detected by the ultrasonic sensor greater than the second distance). Such a modification would provide a specific means for determine if objects correspond or match (if the LIDAR is seeing the same thing as the ultrasonic sensor) in place of the generic determination disclosed in Kuroda. 

As Per Claim 4: The combination of Kuroda, Okude, and Takeuchi disclose all of the limitations in claim 2. Kuroda however does not explicitly teach of a distance corresponding to a variation of measurement detected from the ultrasonic sensor. However Takeuchi teaches the following;
the subtraction distance corresponds to a variation in measurement of the second distance from the autonomous travel cart to the obstacle in the moving direction that is obtained through the ultrasonic obstacle detection device.
[0066] “In many cases, the position estimation error (values of standard deviations or variances) of a radio or sound wave sensor”
[0068] “Next, as a result of the association determination performed by the sensor information processing part 21, if the objects detected by the plurality of sensor analysis apparatuses are determined to match (associated with each other), the position information integration part 22 integrates the object's positional estimation information obtained from the respective sensor analysis apparatuses to improve the preciseness of the position of this object.”
As disclosed above, the positional estimation information from the sensor is a position estimation error which is a value representing the deviation or variance of a sound wave (i.e. ultrasonic.)
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Kuroda to include a value representing the variation in the distance measurement of an ultrasonic sensor, as taught by Takeuchi; thereby “to improve the preciseness of the position of this object,” (Takeuchi 0068.)

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ALEXANDER PARASIDIS whose telephone number is (571)272-7458.  The examiner can normally be reached on Mon. - Fri. (7:30 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.P/Examiner, Art Unit 3669                                                                                                                                                                                                        



/ADAM R MOTT/Primary Examiner, Art Unit 3669